PD-0199-15
                       IN   THE   COURT    OF    CRIMINAL    APPEALS

                                           OF    TEXAS




LUIS RODOLFO LOPEZ,                               §
                APPELLANT                         §
                                                  §
VS                                                §      APPEAL NO.    05-13-01137-CR
                                                  §                              FILED IN
state of texas, ^ ^                               |                     „OURT OF CRIMINAL APPEALS
                                                                                FEB 23 2315
                       motion     for     an    extension of    time        „    , n
                                                                           ADe/ Acosta, Clerk

          COMES NOW,    Luis Rodolfo Lopez,              the Appellant herein,         and

timely request a 45 day extension of time to prepare and tile a

Petition for Discretionary Review.                    In support thereof,       Appellant

would    show:


                                                  I


          On February 12,         2015,    Appellant received a copy of the

February 2, 2015,       Court Opinion delivered by the Dallas Court

of appeals at the prison mail room.


                                                 II


          Appellant is proceeding pro se and will require all tne

time he can muster in preparing his Petition in the Prison Law

Library.

          Appellant prays the Court will grant.him at                    least 45 days

preparation and filing            time-



          RPPPlUPfl III                           Luis Rodolfo Lop
                                                  iuis RodolfoLopez,        ft1874821
        ^..Jr^"'"^*"' *•»                         Polunsky Unit
        COURTOFGRffJJINALAPPEALS                  3872 Fm 350 south
                                                  Livingston, Texas              77351
             FEB 19 2015